Citation Nr: 1438907	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-18 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to dependency, indemnity and compensation (DIC) based on service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  His decorations included the Combat Infantryman's Badge; Bronze Star medal and Army Commendation Medal.  The Veteran died in December 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for cause of the Veteran's death as a result of Agent Orange exposure, and a higher evaluation for service-connected PTSD on an accrued basis.  The appellant filed a notice of disagreement dated in April 2012, and the RO issued a statement of the case dated in July 2013.  The appellant filed a substantive appeal in July 2013.  

In February 2014, the appellant, accompanied by her representative, testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the hearing, the record was held open 60 days in order that she could submit additional evidence.  She has since submitted motions for extension of time to submit additional evidence and a new hearing.  Given the Board's fully favorable decision, those motions are denied.


FINDING OF FACT

The Veteran's death from cancer is related to in-service herbicide exposure.



CONCLUSION OF LAW

The criteria for entitlement to DIC on the basis of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC is payable when the cause of a veteran's death is service connected.  38 U.S.C.A. § 1310.  Service connection for the cause of death is determined in the same manner as service connection for a disease or disability in Chapter 11 of 38 U.S.C.A.   To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be presumed service connected. 38 C.F.R. § 3.309(e).

The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.309(e).  The Veteran's death certificate indicates that he died in December 2010.  The cause of death was indicated to be carcinoma of the lungs.

Other evidence indicates that the Veteran's primary cancer was squamous cell carcinoma of the pharynx.  A radiation consultation report dated in January 2010 shows that this was confirmed by biopsy and other diagnostic testing.  Other clinical records from VA and private sources confirm that the diagnosis was oropharyngeal cancer; but he was also noted at VA in January 2010 to have some suspicious nodules in the lungs.

VA has determined that the presumption of service connection based on herbicide exposure is not warranted for cancers of the pharynx or nasal cavity (including sinuses) based on the National Academy of Sciences (NAS) reports. See 75 Fed. Reg. 32540 (June 8, 2010).  On the other hand VA has recognized respiratory cancers as diseases subject to presumptive service connection on the basis of herbicide exposure.  

In August 2010, a VA environmental physician wrote to the Veteran that the oropharyngeal cancer found on his June 2010 examination was recognized as related to Agent Orange exposure.

This record provides evidence that the Veteran's primary cancer was actually lung cancer and includes the apparent opinion of the VA environmental physician that the oropharyngeal cancer was related to Agent Orange exposure.  The evidence is in relative equipoise.  Resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for DIC on the basis of service connection for the cause of the Veteran's death are established.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to DIC on the basis of service connection for the cause of the Veteran's death is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


